United States Court of Appeals
                        For the First Circuit


No. 16-2470

      SAWYER BROTHERS, INC.; RYAN SAWYER; and ROSS SAWYER,

                        Plaintiffs, Appellees,

                                  v.

       ISLAND TRANSPORTER, LLC; and M/V ISLAND TRANSPORTER
                         (O.N. 1087160),

                       Defendants, Appellants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

              [Hon. Nancy Torresen, U.S. District Judge]


                                Before

                      Barron, Selya, and Lipez,
                           Circuit Judges.


     Terence G. Kenneally, with whom Clinton & Muzyka P.C. was on
brief, for appellants.
     Twain Braden, with whom Leonard W. Langer and Thompson Bowie
& Hatch LLC were on brief, for appellees.


                            April 3, 2018
            LIPEZ,     Circuit   Judge.        Sawyer    Brothers,     Inc.   hired

Island Transporter, LLC to ferry three construction vehicles and

their drivers from Rockland, Maine to North Haven, Maine.                  The M/V

ISLAND     TRANSPORTER    encountered      rough      seas     while    traversing

Penobscot Bay, and two of the vehicles tipped over onto the

vessel's port bulwark.      Sawyer Brothers, Inc., and its owners Ryan

and Ross Sawyer (collectively, "Sawyer Brothers"), subsequently

filed this maritime action, claiming that the ship captain was

negligent and seeking damages for property loss and emotional

distress.

            Following a bench trial, the district court found in

favor of Sawyer Brothers and awarded $257,154.03 in damages,

including $100,000 for the Sawyers' emotional distress. On appeal,

Island Transporter, LLC and M/V ISLAND TRANSPORTER (collectively,

"Island     Transporter")    challenge         both     the    district    court's

negligence finding and its damages award.

            With the exception of one minor damages issue, we agree

with the district court's well-reasoned decision, including its

determination on an issue of first impression in our circuit --

that   a   plaintiff    within   the    zone    of    danger   can     recover   for

negligent infliction of emotional distress in maritime cases.                    We

therefore affirm its judgment in substantial part, vacating only

one element of the damages award.




                                       - 2 -
                                  I.

          In December 2014, Sawyer Brothers was hired to construct

a foundation in North Haven, an island in Penobscot Bay.1            It

engaged Island Transporter to ferry a cement truck, a Mack truck,

and a pickup truck, along with the Sawyers themselves and the

cement truck's driver, from Rockland Harbor to North Haven Harbor.

The M/V ISLAND TRANSPORTER began its run to North Haven on the

morning of December 11, 2014, with Richard Morse as its captain

and James McIntyre as its mate.

          The   National   Oceanic   and    Atmospheric   Administration

("NOAA") provides mariners with weather information by making

periodic forecasts and publishing data from weather buoys.           For

forecasting purposes, NOAA divides the ocean into forecast areas,

two of which are relevant to this case.         The route taken by the

M/V ISLAND TRANSPORTER that morning fell within the southern

portion of the Penobscot Bay area.         The Coastal Waters area from

Stonington to Port Clyde ("Coastal Waters") borders the Penobscot

Bay area to the south.

          At the time the vessel departed -- approximately 8:30

a.m. -- the most recent forecast from NOAA predicted southerly




     1 We summarize the background facts of this case       only to the
extent necessary to contextualize our analysis.             For a more
detailed recitation, see Sawyer Brothers, Inc. v.            M/V Island
Transporter, No. 15-cv-00338-NT, 2016 WL 6537575 (D.        Me. Nov. 3,
2016).


                                - 3 -
winds of 10-20 knots with waves of 2-4 feet for the Penobscot Bay

area.      For the Coastal Waters area, NOAA predicted significantly

higher waves of 8-11 feet, with wind gusts up to 30 knots.             These

predicted wave heights represent the average of the highest one

third of all waves -- a measurement known as "significant wave

height."     Thus, when a forecast predicts waves of 2-4 feet, it is

reasonable to expect some waves to be higher than 4 feet.

             NOAA also publishes data from weather buoys maintained

by   the    North   Eastern    Regional   Association   of   Coastal   Ocean

Observing Systems.       One such buoy, known as the F01 buoy, is

proximate to the route taken by the M/V ISLAND TRANSPORTER.            Data

from the buoy is published hourly online and on the radio.                At

7:30 a.m. on December 11, 2014, the buoy recorded a significant

wave height of 6.3 feet, with 10.7 seconds between waves, and wind

speeds of 18.7 knots.         At 8:30 a.m., the significant wave height

was 6.7 feet, with 5.3 seconds between waves.           By 9:30 a.m., the

significant wave height had increased to 7.1 feet, with 5.3 seconds

between waves.

             Captain Morse relied on the forecast for the Penobscot

Bay area the morning of December 11, but disregarded the Coastal

Waters forecast because his route did not cross into that area.

It was part of Captain Morse's normal routine to check the F01

buoy's data, though he has no specific recollection of checking

the buoy's data on that particular morning.        In any event, Captain


                                    - 4 -
Morse determined that the forecast allowed for safe passage to

North Haven, and he arrived at Rockland Harbor to load the vehicles

and passengers.

            Once aboard, Ryan Sawyer sat in Sawyer Brothers' 1987

Mack truck, which was situated at the vessel's bow, with the

truck's cabin facing forward.    The truck was mounted with a 1992

Copma knuckleboom crane, capable of extending 68 feet and lifting

2,400 pounds.   Ross Sawyer sat in Sawyer Brothers' pick-up truck,

which was located in the middle of the vessel, facing the stern.

Dana Martin, who is not a party to this suit, sat in his loaded

cement truck, which was situated at the vessel's stern, with the

truck's cabin facing forward toward the bow.   Mate McIntyre placed

chocks at all three vehicles' wheels to help stabilize them for

the trip.    He did not take the additional precaution of chaining

the vehicles to the "D rings" located on the vessel's deck.

            Conditions were mild as the vessel left the dock.   Once

the ship cleared the protected waters of Rockland Harbor and

entered the stretch of open water between the mainland and North

Haven, calm seas gave way to a far more tumultuous environment.

Video captured on Ryan Sawyer's cellphone shows the vessel's bow

dipping up and down, as sizeable waves crash aboard, peppering the

Mack truck's windshield with sheets of ocean water. As Ryan Sawyer

continued to film, a sequence of waves hit the starboard side of

the ship and caused the truck to tip toward the vessel's port side


                                - 5 -
until the vehicle struck the port bulwark.        The truck rested

diagonally against the bulwark, with the driver-side door angled

downward and the passenger-side door angled upward.     Ryan Sawyer

feared that he would be trapped in the truck's cabin as it went

overboard, or as the ship capsized.    After a minute or two, he was

able to escape the cabin by standing on the side of the driver's

seat, pushing open the passenger-side door, lifting himself out of

the cabin, and jumping down to the deck.

          At the other end of the vessel, Dana Martin was sitting

inside the cement truck as it also tipped over, striking the port-

side bulwark, and resting against it diagonally.2     Martin honked

the truck's horn to alert everyone to the situation, and then

managed to exit the truck's cabin through its driver-side door.

Ross Sawyer watched the scene unfold and feared that the cement

truck and the Mack truck would tip overboard with Martin and his

brother trapped inside.    He also feared that the ship would

capsize, and he would drown.

          Although the weight of the vehicles against the port-

side bulwark caused the M/V ISLAND TRANSPORTER to develop a

significant list of 37 degrees, Captain Morse navigated the ferry

to North Haven harbor without further incident.         The Sawyers


     2 This case does not involve damages for the cement truck.
Though the record does not disclose whether the cement truck was
owned by Dana Martin or his employer, neither is a party in the
case.


                               - 6 -
managed to walk away physically uninjured, but their Mack truck

sustained enough damage that their insurer would later deem it a

total loss.

            Sawyer Brothers filed suit against Island Transporter in

August 2015, alleging negligence and seeking damages for its Mack

truck, lost profits, damaged construction supplies, and emotional

distress.     Following a three-day bench trial, the district court

found that Captain Morse was negligent in failing to lash down the

Mack truck and the cement truck.            It awarded Sawyer Brothers

$126,859.03 for replacing the Mack truck, $5,025 for damaged

plywood panels that the Mack truck was carrying, $25,270 for lost

profits, and $100,000 for emotional distress.          Island Transporter

now appeals the district court's finding of negligence and each

damages award.

                                     II.

A. Standard of Review

            Island Transporter challenges the subsidiary factual

findings    upon   which   the   district   court   based   its   negligence

determination.     Where a district court conducts a bench trial and

serves as the factfinder, we review its factual findings for clear

error.     See N. Ins. Co. of N.Y. v. Point Judith Marina, LLC, 579
F.3d 61, 67 (1st Cir. 2009); Sierra Fria Corp. v. Donald J. Evans,

P.C., 127 F.3d 175, 181 (1st Cir. 1997).        Accordingly, we will set

aside a trial court's factual findings only if "after careful


                                    - 7 -
evaluation of the evidence, we are left with an abiding conviction

that those determinations and findings are simply wrong."             N. Ins.

Co. of N.Y., 579 F.3d at 67 (quoting Jackson v. United States, 156
F.3d 230, 232-33 (1st Cir. 1998)).

             Island Transporter's challenge to the district court's

damages award rests on both factual and legal grounds.              We review

the district court's factual determinations in fixing damages for

clear error.     See La Esperanza de P.R., Inc. v. Perez y Cia. de

P.R., Inc., 124 F.3d 10, 21 (1st Cir. 1997); Reilly v. United

States, 863 F.2d 149, 166 (1st Cir. 1988).              We review its legal

conclusions de novo.        See Lawton v. Nyman, 327 F.3d 30, 42 (1st

Cir. 2003) ("The district court's method of calculating damages in

this case is essentially a conclusion of law, to which we give

full review.").

B. Negligence

             While   the   familiar    elements   of   negligence   --   duty,

breach, causation, and damages -- apply in maritime cases, we look

to "the principles of maritime negligence" to provide substance to

each element.        La Esperanza de P.R., Inc., 124 F.3d at 17; see

also Canal Barge Co. v. Torco Oil Co., 220 F.3d 370, 376 (5th Cir.

2000) (reciting the elements of negligence in a maritime case).

Thus, under maritime negligence law, "a shipowner owes the duty of

exercising    reasonable    care   towards    those    lawfully   aboard   the

vessel who are not members of the crew."               Kermarec v. Compagnie


                                      - 8 -
Generale Transatlantique, 358 U.S. 625, 630 (1959).                      A private

carrier, such as Island Transporter, also assumes a duty "to

exercise due care in the protection of the goods committed to [its]

care."     Commercial Molasses Corp. v. N.Y. Tank Barge Corp., 314
U.S. 104, 110 (1941).         "Under this standard, the degree of care

required must be in proportion to the apparent risk."                   Muratore v.

M/S Scotia Prince, 845 F.2d 347, 353 (1st Cir. 1988).                     A captain

breaches his duty of reasonable care "if he 'makes a decision which

nautical    experience       and   good     seamanship         would    condemn     as

inexpedient     and      unjustifiable     at     the    time     and    under     the

circumstances.'"       DiMillo v. Sheepscot Pilots, Inc., 870 F.2d 746,

748 (1st Cir. 1989) (alteration omitted) (quoting The Lizzie D.

Shaw, 47 F.2d 820, 822 (3d Cir. 1931)).                 We have long recognized

that, for a captain, the duty of reasonable care clearly includes

a "duty to monitor and take into account weather conditions."                     Id.

            The district court found that Captain Morse breached his

duty of care by failing to utilize the M/V ISLAND TRANSPORTER'S D-

rings to lash down the construction vehicles.                     This negligence

determination      was    based    in   part    upon     the    district       court's

subsidiary finding that the weather conditions that caused the

incident    were      foreseeable.         More    specifically,         the     court

determined that the weather information available to Captain Morse

would have apprised him of a likelihood of rough seas.                             The




                                        - 9 -
district court also found that the incident was not caused by two

unforeseeable rogue waves.

            Island Transporter challenges both of these subsidiary

factual    findings.      It   asserts   that    the   weather   information

available to Captain Morse would not have apprised him of rough

seas along his route, and maintains that the incident was caused

by two unpredictable rogue waves.           Under its view of the facts,

Island Transporter argues that Captain Morse did not breach his

duty of care because the incident was unforeseeable.

            1. Available Weather Information

            The district court determined that Captain Morse could

have reasonably anticipated 5-7.5 foot seas on the voyage.                 It

reached this conclusion by averaging the 2-4 foot seas forecasted

for the Penobscot Bay area and the 8-11 foot seas forecasted for

the   Coastal   Waters    area.     Island    Transporter   believes     this

calculation     was    clearly    erroneous     because   the    M/V   ISLAND

TRANSPORTER'S route remained entirely within the Penobscot Bay

area.     Thus, according to Island Transporter, only that area's

forecast was relevant to Captain Morse.          Given the much calmer 2-

4 foot predicted seas, he could not have reasonably foreseen the

conditions the M/V ISLAND TRANSPORTER would encounter.

            Island Transporter's position overlooks an abundance of

testimony suggesting that the Coastal Waters forecast was relevant

to assessing the sea conditions along the vessel's route.              Though


                                   - 10 -
the route fell entirely within Penobscot Bay, it came close to the

northern border of the Coastal Waters area.                 The wind on the

morning of December 11 was blowing from a southerly direction;

that is, from the open seas of the Coastal Waters area toward the

Penobscot Bay area.       Maine State Ferry Captain Almer Dinsmore

testified that, given the direction of the wind and the route's

proximity to the Coastal Waters area, the Coastal Waters forecast

was highly relevant to assessing the predicted weather conditions

along the route.      He opined that it would have been unreasonable

in those circumstances for a ship captain to rely solely on the

Penobscot Bay forecast.

             Other   witnesses   echoed     this   sentiment.     Both   Mate

McIntyre and Maine State Ferry Service Port Captain Daniel McNichol

represented that they rely on both areas' forecasts when they sail

comparable    routes.     Island   Transporter's      own    weather   expert

testified that it would be unreasonable to think there would be an

abrupt transition -- from 2-4 foot seas in Penobscot Bay to 8-11

foot seas in the Coastal Waters area -- right at the boundary of

the two zones.3      Island Transporter's nautical expert similarly

testified on cross examination that it would be a mistake to rely

solely on the Penobscot Bay forecast.         Even Captain Morse conceded




     3 Sawyer Brothers elicited this testimony after it called
Island Transporter's weather expert, Ken McKinley, as a witness in
its case-in-chief.


                                   - 11 -
that it is generally prudent to rely on more than one piece of

weather information in making navigational decisions, and that the

Coastal Waters forecast is in some circumstances relevant to the

Rockland-to-North Haven route.

            Given this testimony, the district court's finding that

the information available to Captain Morse would have apprised him

of a likelihood of rough conditions did not rest on a clearly

erroneous view of the facts.          To the contrary, the record contains

ample testimony to support the court's conclusion that the Coastal

Waters   area     forecast   was   relevant     to   predicting    the   weather

conditions along the M/V ISLAND TRANSPORTER'S route.

            2. The Rogue Wave Theory

            Island    Transporter       challenges    the    district    court's

finding that the incident was not caused by two "rogue waves."                 A

rogue wave is classified as such if it is more than twice the

significant wave height.           Although the record does not reveal

precisely    how     often    rogue     waves    occur,      expert     testimony

established that so-called "extreme waves" -- those reaching about

double the significant wave height -- occur once every thousand

waves.    Rogue waves are not only larger, but also rarer than

extreme waves.

            The     only     evidence     at    trial       supporting    Island

Transporter's rogue wave theory was Captain Morse's testimony.                He

testified that two rogue waves hit the vessel in quick succession,


                                      - 12 -
causing the cement truck and the Mack truck to tip against the

port bulwark.    According to Captain Morse, these waves were 12-15

feet high, and anomalous compared to the other waves the vessel

had encountered.

           The district court found Captain Morse's testimony to be

not credible for a number of reasons.         It noted that Captain Morse

was the only witness who testified to having seen the rogue waves.

The court also stated that the Coast Guard incident report filed

by Island Transporter identified the offending waves as being 10-

12 feet, not 12-15 feet.      Such waves were foreseeable -- not rogue

-- considering the predicted wave heights for the Penobscot Bay

and Coastal Waters areas, as well as the F01 buoy data.                  Perhaps

most damaging to Captain Morse's testimony is the video recorded

by Ryan Sawyer from the Mack truck's cabin.             The district court

observed that the video depicted a series of similarly sized waves,

not two anomalous swells.

           We   have    repeatedly    said    that   "in    a    bench    trial,

credibility calls are for the trier."         Carr v. PMS Fishing Corp.,

191 F.3d 1, 7 (1st Cir. 1999).        We see no basis here for deviating

from that principle.      Indeed, the district court aptly supported

its credibility assessment by finding that Ryan Sawyer's video,

the   weather   data,   the   Coast   Guard   report,      and   the     lack   of

corroborating testimony contradicted Captain Morse's position.




                                  - 13 -
Our review of that evidence confirms that the court's decision to

reject the rogue wave theory was not clearly erroneous.

C. Damages for the Mack Truck

            The district court awarded Sawyer Brothers $126,859.03

for the loss of its Mack truck, after finding that the truck's

fair market value could not be established, and using as the

relevant measure of damages Sawyer Brothers' replacement cost.

The court assessed that cost as $206,859.03.                  It then deducted

$80,000    to    account   for   Sawyer     Brothers'      insurance   recovery,

resulting in the $126,859.03 award.

            Island     Transporter     challenges      this   award    on    three

grounds.    First, it assails the district court's finding that the

truck's fair market value could not be reasonably established.

Second, it argues that the court committed legal error by failing

to deduct the Mack truck's salvage value from Sawyer Brothers'

damages. Third, it challenges the court's decision to treat Sawyer

Brothers    as   the   real   party   in    interest    for   its   Mack    truck,

asserting instead that the company's insurer was the real party in

interest.

            1. Fair Market Value vs. Replacement Cost

            The parties agree that the ordinary measure of damages

under   maritime     law   for   property    deemed    a   total    loss    is   the

property's fair market value, less its salvage value. See Dimillo,
870 F.2d at 752 ("[W]here a vessel is adjudged a complete loss,


                                      - 14 -
the damages will be derived by calculating the vessel's value and

deducting therefrom the salvage proceeds, if any there be."); Texas

Co. v. R. O'Brien & Co., 242 F.2d 526, 527 (1st Cir. 1957) (stating

that "the normal measure of damages is the vessel's fair market

value").4     Courts determine fair market value based on the price

paid for comparable property on the open market.   See Standard Oil

Co. of N.J. v. S. Pac. Co., 268 U.S. 146, 155 (1925); Moench v.

Marquette Transp. Co. Gulf-Inland, 838 F.3d 586, 592 (5th Cir.

2016).      If fair market value cannot be determined, courts may

resort to alternative measures of damages.     See, e.g., Standard

Oil, 268 U.S. at 155 ("Where there is no market value, . . . other

evidence is resorted to."); Moench, 838 F.3d at 592.5

             Island Transporter argues that the evidence at trial

allowed the district court to establish the Mack truck's fair

market value, making the court's decision to resort to replacement


     4 In addressing the damages analysis for the Mack truck, both
the parties and the district court relied primarily on case law
dealing with damaged vessels. See, e.g., Standard Oil Co. of N.J.
v. S. Pac. Co., 268 U.S. 146 (1925); Dimillo, 870 F.2d at 746;
Greer v. United States, 505 F.2d 90 (5th Cir. 1974). Although the
Mack truck is not a vessel, the rule for measuring damages to cargo
is materially similar to the rule for measuring damages to vessels.
See Columbia Brick Works, Inc. v. Royal Ins. Co. of Am., 768 F.2d
1066, 1068–69 (9th Cir. 1985) (explaining that the proper measure
of damages for cargo is based on market value, but that courts may
use other indicators of value when market price proves inaccurate).
     5 See also Ill. Cent. R.R. v. Crail, 281 U.S. 57, 64–65 (1930)

("The test of market value is at best but a convenient means of
getting at the loss suffered. It may be discarded and other more
accurate means resorted to, if, for special reasons, it is not
exact or otherwise not applicable.").


                                - 15 -
cost erroneous.     Specifically, Island Transporter contends that

the court should have relied on its valuation expert's estimate of

the truck's fair market value, or on Ryan Sawyer's lay testimony

regarding fair market value.

           Island Transporter's expert assessed the Mack truck's

fair market value at $38,000.    He reached this figure by employing

a peculiar methodology.     Sawyer Brothers had filed an insurance

claim following the incident, and its insurer took possession of

the Mack truck as part of the claim's settlement.     A third party

then listed the truck for sale for $39,500.    The valuation expert

used this listing as the benchmark to estimate the Mack truck's

fair market value.     However, the expert testified that when he

made this estimate, he did not realize that the Mack truck had

been listed for sale in its damaged condition.

           The district court rejected the expert's valuation,

finding that his methodology was "seriously discredit[ing]."     We

agree.   The expert erroneously assessed the value of the undamaged

Mack truck based on its listing price in its damaged condition.

Given his flawed methodology, the district court was not obligated

to rely on the expert's conclusion in awarding damages for the

Mack truck.

           Ryan Sawyer also offered an opinion as to the Mack

truck's value.    Disputing the valuation expert's $38,000 estimate,

Ryan opined that the truck was worth $80,000 to $90,000.    He then


                                - 16 -
testified at length about his attempts to find a replacement truck,

explaining that -- to suit Sawyer Brothers' needs -- the company

required a truck with a minimum 68-foot crane, a flatbed to hold

equipment, four outriggers, and certain other features.        The truck

would   also    have   to   be   capable   of   passing   Department   of

Transportation and Occupational Safety and Health Administration

safety inspections.     Despite reviewing truck listings for months,

Ryan stated that he could not find a replacement that met these

specifications. Eventually, he located a 2006 Sterling crane truck

in Wisconsin.     Sawyer Brothers purchased and then modified the

truck to suit its needs, at a total cost of $206,859.03, according

to the district court.       Ryan testified that this was the least

expensive truck he could locate.

           In finding that the Mack truck's fair market value could

not be reasonably established, the district court did not mention

Ryan Sawyer's testimony that the truck was worth $80,000 to

$90,000.   This omission does not undermine the court's finding.

As an initial matter, the phrase "fair market value" is a term of

art under maritime law.          It refers to a specific measure of

valuation, based on the price of "contemporaneous sales of like

property . . . bought and sold in the market."        Standard Oil, 268
U.S. at 155.     Ryan, a lay witness, was not provided with this

definition when he testified, and offered no indication that the

basis for his valuation was sales of "like property." Id.        Indeed,


                                  - 17 -
when asked by Sawyer Brothers' attorney to provide a basis for his

estimate, Ryan appeared not to understand the line of questioning.

          Apparently realizing that Ryan would not be able to

articulate a basis for his valuation, Sawyer Brothers' attorney

began asking him about the unique features of the Mack truck, and

his prolonged search for replacing it.        As noted above, Ryan

responded to this line of questioning by explaining that he was

unable to find any comparable trucks on the market after months of

searching. In other words, Ryan testified, at considerable length,

that the market lacked any sales of "like property" that could be

used to establish the Mack truck's fair market value.    Id.   This

fact is precisely what justified the district court's decision to

resort to an alternative measure of damages. The balance of Ryan's

testimony thus undermined his lay assessment of the truck's fair

market value and supported the court's finding that the fair market

value could not be established.   For these reasons, the district

court was not obligated to rely on his estimate of the truck's

value.6

          2. The Salvage Value Deduction

          As noted, the district court determined that Sawyer

Brothers' replacement cost was $206,859.03.    It then reduced that




     6 Island Transporter does not challenge the district court's
choice of replacement cost as the alternative measure of damages,
so we do not reach that issue.


                              - 18 -
amount by $80,000 to account for the company's insurance recovery,

and awarded Sawyer Brothers $126,859.03 for the Mack truck. Island

Transporter argues that the district court should have also reduced

the award by the Mack truck's salvage value, which it asserts was

$39,500.      See Dimillo, 870 F.2d at 752.      We do not agree.

              A careful review of the record shows that Sawyer Brothers

forfeited the Mack truck's salvage value to its insurer following

the incident.      Ryan Sawyer testified that Sawyer Brothers filed a

claim with its insurance company, and the insurer deemed the Mack

truck a total loss.       Sawyer Brothers then settled its insurance

claim   for    $80,000,   and   --   importantly     --   the   insurer    took

possession of the damaged Mack truck as a condition of the payment.

The salvage value thus became the insurer's property, and the

district   court    correctly   abstained     from   further    reducing   the

damages award.

              3. Real Party in Interest

              Pursuant to Federal Rule of Civil Procedure 17(a), all

civil actions must be "prosecuted in the name of the real party in

interest."      When an insurer has paid the entire loss suffered by

its insured, the insurer becomes the real party in interest.               See

United States v. Aetna Cas. & Sur. Co., 338 U.S. 366, 380–81

(1949); State Farm Mut. Liab. Ins. Co. v. United States, 172 F.2d
737, 739 (1st Cir. 1949).       However, when an insurer pays only part

of the loss suffered by its insured, the insured remains a real


                                     - 19 -
party in interest together with the insurer.      See Aetna Cas. &

Sur. Co., 338 U.S. at 381; State Farm Mut. Liab. Ins. Co., 172
F.2d at 739.

          Island Transporter argues that Sawyer Brothers is not a

real party in interest because Sawyer Brothers' insurer paid its

entire loss.   However, the district court properly found that

Sawyer Brothers' loss exceeded its gross insurance recovery by

$126,859.03.   Sawyer Brothers was thus a real party in interest

because its insurer paid only part of its loss.

D. Damaged Panels

          The district court awarded Sawyer Brothers $5,025 for

plywood panels that it found were damaged in the incident.     The

only evidence offered by Sawyer Brothers pertaining to the damaged

plywood panels was the testimony of Ryan Sawyer.      He testified

that the Mack truck was carrying 63 eight-foot plywood panels,

which cost an average of $120.50 each.7       Ryan estimated that

approximately 80% of the panels were damaged on the voyage, but

declared that Sawyer Brothers continued to use the panels in their

damaged condition.   This was so, he explained, even though the use

of damaged panels generally results in a reduced quality of work.




     7 More precisely, Ryan testified that the truck was carrying
126 four-foot panels, and that the four-foot panels were made by
cutting eight-foot panels in half. He estimated that the eight-
foot panels cost between $118 and $123 each.


                              - 20 -
          Based on this testimony, the district court found that

the incident caused damage to approximately 50 eight-foot panels.

It multiplied this quantity by a $120.50 per-panel cost to reach

a total of $6,025.   The court then reduced this amount by $1,000

to account for its finding that Sawyer Brothers continued to use

"some" of the damaged panels.    That is to say, the district court

did not award damages for panels that it found Sawyer Brothers

continued to use on construction projects.

          The district court's findings regarding the cost of the

panels and the number of panels damaged are consistent with Ryan

Sawyer's testimony, but its finding regarding Sawyer Brothers'

continued use of the panels is not.      It mistakenly concluded that

Sawyer Brothers only continued to use some of the damaged panels,

when Ryan testified that the company continued to use all of the

damaged panels.   Moreover, Ryan Sawyer did not indicate that the

diminished quality of work caused by using damaged panels resulted

in any injury to Sawyer Brothers -- for example, in the form of

increased labor costs or decreased revenue.       For these reasons,

the district court's $5,025 award for damaged panels rests on a

clearly erroneous view of the facts.

E. Lost Profits

          The district court awarded Sawyer Brothers $25,270 in

damages for the cost of additional labor, and for certain jobs it

declined, because it could not use its Mack truck.     In challenging


                                - 21 -
this award, Island Transporter alludes to the maritime-law maxim

that when a vessel is a total loss, the owner cannot recover lost-

profit damages.   See The Umbria, 166 U.S. 404, 421-22 (1897).   It

argues that the rule applies to the lost profits caused by the

damage to Sawyer Brothers' Mack truck.    We disagree.

           In The Umbria, the Supreme Court declined to award

damages for the "probable profits" of a charter agreement entered

into shortly before a collision rendered the Iberia vessel a total

loss.    Id. at 421.     Lost profits, the Court explained, "may be

considered in cases of delay occasioned by a partial loss, where

the question is as to the value of the use of the vessel pending

her repairs."   Id.    But, where a vessel is a total loss,

           the recovery of such profits is limited to the
           voyage which the vessel is then performing;
           since, if the owner were entitled to recover
           the profits of a future voyage or charter,
           there would seem to be no limit to such right
           so   far  as   respects   the   time  of   its
           continuance; and, if the vessel were under a
           charter which had months or years to run, the
           allowance of the probable profits of such
           charter might work a great practical injustice
           to the owner of the vessel causing the injury.

Id. at 422.

           This old rule of maritime law survives to the present

day.    See, e.g., A & S Transp. Co. v. Tug Fajardo, 688 F.2d 1, 2

(1st Cir. 1982); Matter of P & E Boat Rentals, Inc., 872 F.2d 642,

648 (5th Cir. 1989).    Its purpose, as stated in The Umbria, is to

protect tortfeasors from incurring overly speculative or excessive


                                - 22 -
liability, particularly when they damage vessels that have months,

or years, of work under agreement. 166 U.S. at 422.     The owner of

such a vessel is instead expected to promptly acquire a replacement

to fulfill its chartered obligations.               See Barger v. Hanson, 426
F.2d 640, 642 (9th Cir. 1970) ("[The law] considers that ships are

commodities bought and sold in the market, and that one may be

purchased to take the place of one lost . . . ." (quoting The

Hamilton, 95 F. 844, 845 (E.D.N.Y. 1899))).

               The rule of The Umbria does not apply in this case for

an obvious reason.         Sawyer Brothers' Mack truck was not a vessel.

It was cargo aboard a vessel.8             Island Transporter cites no case

that applies The Umbria's rule to cargo, and we see no basis for

extending the rule to such cases.

               Moreover,   even   in    the   context   of   vessels,   we    have

recognized that "arguments may be made, pro and con, for [the

rule's] soundness as an original proposition."               A & S Transp. Co.,
688 F.2d at 3.          For example, ordinary principles of mitigation

would       seem   to   resolve   the    problems    involving    excessive    or

speculative damages identified by the Court.                 Indeed, in Barger,




        8
       As we observed, supra note 4, this distinction was not
significant in valuing the Mack truck because the well-established
rules for valuing cargo and vessels are materially similar. In
contrast, Island Transporter now seeks to extend to cargo cases a
principle of damages that has traditionally applied only to
vessels. Its position thus places the distinction between vessels
and cargo at the forefront.


                                        - 23 -
the Ninth Circuit declined to apply the rule of The Umbria in a

vessel case in part because the plaintiff had mitigated his damages

"as quickly as possible." 426 F.2d at 642.    Though we have since

declined to follow Barger's decision to depart from the "well-

established" rule in vessel cases, the Ninth Circuit's reasoning

and our prior reference to the rule's questionable soundness

counsel against extending it to new ground.           A & S Transp. Co.,
688 F.2d at 3 (noting that the rule is "too well-established to be

altered now, at least at our level").

            We thus uphold the district court's award of lost profit

damages.9

            F. Emotional Distress

            The district court awarded the Sawyers each $50,000 in

damages     for   their   emotional    distress.     Island    Transporter

challenges this award, raising several issues related to the

standard    of    liability   for   negligent   infliction    of   emotional

distress ("NIED") claims under the general maritime law in the




     9 We also reject Island Transporter's contention that Sawyer
Brothers failed to mitigate its damages.       The district court
rebuffed this argument after finding that Sawyer Brothers' cost to
rent a suitable replacement truck would have been $3,800 per month,
plus a $10,000 delivery fee. The court concluded that these costs
made renting a replacement truck to perform Sawyer Brothers' lost
work unreasonable.    We find no error in this conclusion.       In
addition, we note that the district court carefully circumscribed
Sawyer Brothers' damages award to the approximately six-week
period following the incident, declining to include lost profits
that it considered speculative or too attenuated.


                                    - 24 -
First Circuit.   We uphold the award.   In doing so, we conclude

that maritime plaintiffs within the "zone of danger" can recover

for NIED in the First Circuit.

          1. The NIED Cause of Action

          As a threshold matter, the district court assumed that

a claim for NIED is cognizable under the general maritime law in

the First Circuit.   It was correct to do so.      We recognized a

plaintiff's right to recover for NIED under the general maritime

law in Petition of the U.S. (Petition), 418 F.2d 264, 269 (1st

Cir. 1969).   The plaintiff in Petition was a crewman who nearly

died in the cold seas after his vessel capsized.       Id. at 267.

Following the incident, the plaintiff became "very depressed and

emotionally upset," and was diagnosed with "severe neurosis of an

anxiety reaction type with depressive features." Id. The district

court awarded the plaintiff damages due to his emotional distress

and accompanying physical symptoms, and the defendant appealed.

Id. at 267-68.

          Surveying the common-law treatment of NIED claims, we

observed that it was "almost uniformly recognized that recovery

may be had for the physical consequences of mental disturbance, at

least where there is some contemporaneous physical impact also

resulting from [a] defendant's negligence."   Id. at 268.   In other

words, we described the general state of the law as imposing two

limitations on a plaintiff's ability to recover for NIED.    First,


                             - 25 -
the   plaintiff     had   to   experience     a    physical    impact      from   the

defendant's negligence during the incident in question.                     Second,

the   plaintiff's     emotional    distress       had   to    have   a     "physical

consequence" that is "susceptible of objective determination."

Id. at 269.

            We determined that the Petition plaintiff's "substantial

jolt," and the impact from being "thrown into the water as the

boat capsized," were both "sufficient to satisfy the test applied

by jurisdictions following the impact rule."                  Id. at 268.     Since

the plaintiff satisfied the physical impact test, we found it

"unnecessary to decide whether a contemporaneous physical impact"

was "required as a prerequisite to recovery" for NIED in the First

Circuit.      Id.   at    269.    We   then       proceeded    to    the    physical

consequence issue and concluded that the plaintiff's "definite

nervous disorder" was a sufficiently "physical" injury to permit

recovery.    Id.

            By affirming the district court's damages award, our

decision in Petition recognized a cause of action for NIED under

the general maritime law.         However, Petition left the contours of

the cause of action unresolved.         It expressly declined to decide

whether a contemporaneous physical impact was a prerequisite to

recovery.     And, because the Petition plaintiff suffered physical

consequences from his emotional distress, we had no occasion to

determine whether a plaintiff can recover for NIED without showing


                                    - 26 -
physical consequences within the meaning of Petition.         This was

the state of our maritime NIED jurisprudence at the time this case

was tried.    We recognized the cause of action, but had yet to

define its boundaries.10

           2. The Zone of Danger Test

           This case compels us to confront the first issue left

open by Petition: whether a plaintiff can recover for NIED under

the general maritime law without sustaining a contemporaneous

physical impact.    The district court awarded the Sawyers emotional

distress damages based on their presence within the "zone of

danger," not based upon any physical impact.        Island Transporter

asks us to adopt the physical impact test, and to accordingly

vacate the district court's damages award.

           The "zone of danger" test applied by the district court

limits recovery for emotional injury to those "who are placed in

immediate risk of physical harm by that conduct."         Consol. Rail

Corp. v. Gottshall, 512 U.S. 532, 548 (1994).        In Gottshall, the

Supreme Court held that the zone of danger test applies to NIED

claims    brought   under   the   Federal   Employers'   Liability   Act


     10Our more recent pronouncements on the maritime NIED cause
of action are consistent with Petition. See Ellenwood v. Exxon
Shipping Co., 984 F.2d 1270, 1282 (1st Cir. 1993) (declining to
decide whether "a seaman may recover emotional distress damages
without showing a physical injury" (emphasis added)); Fairest-
Knight v. Marine World Distribs., Inc., 652 F.3d 94, 102 n.7 (1st
Cir. 2011) (refusing to decide whether plaintiffs had made out a
cognizable cause of action for NIED).


                                  - 27 -
("FELA"), 45 U.S.C. §§ 51-60.    Id. at 554.   Section 1 of the FELA

provides railroad employees with a cause of action when they are

injured or killed as a result of their employers' negligence.    45

U.S.C. § 51.    The Jones Act provides a parallel cause of action

for seamen, 46 U.S.C. § 30104, and incorporates by reference the

standard of liability under the FELA.    Id.   ("Laws of the United

States regulating recovery for personal injury to, or death of, a

railway employee apply to an action under this section.").    Thus,

we have declared that "[c]aselaw developed under both statutes

guides subsequent interpretation of either of them."     Ellenwood,
984 F.2d at 1281 n.15 (citing Mitchell v. Trawler Racer, Inc., 362
U.S. 539, 547 (1960)); see also Butynski v. Springfield Terminal

Ry. Co., 592 F.3d 272, 277 n.2 (1st Cir. 2010) ("[P]recedent under

the Jones Act is deemed instructive in FELA cases, and vice

versa.").

            The zone of danger test, as articulated in Gottshall,

therefore applies to seamen alleging NIED under the Jones Act.

Given its application to seamen, we see no principled basis for

imposing the more restrictive physical impact test upon passengers

alleging NIED under the general maritime law.     See Miles v. Apex

Marine Corp., 498 U.S. 19, 24 (1990) ("[L]egislation has always

served as an important source of . . . admiralty principles.");

Chan v. Soc'y Expeditions, Inc., 39 F.3d 1398, 1407–08 (9th Cir.

1994) ("[W]e look to . . . maritime statutes for guidance in


                                - 28 -
determining what remedies should be available in an admiralty case

. . . that falls outside the ambit of statutory maritime law.").

          In so concluding, we join two circuits and a number of

district courts in recognizing that, post-Gottshall, a plaintiff

within the zone of danger may recover for NIED under the general

maritime law.   See Chaparro v. Carnival Corp., 693 F.3d 1333, 1338

(11th Cir. 2012) (per curiam); Stacy v. Rederiet Otto Danielsen,

A.S., 609 F.3d 1033, 1035 (9th Cir. 2010); Blair v. NCL (Bahamas)

Ltd., 212 F. Supp. 3d 1264, 1271 (S.D. Fla. 2016); Nieto-Vincenty

v. Valledor, 22 F. Supp. 3d 153, 160 (D.P.R. 2014); Smith v.

Carnival Corp., 584 F. Supp. 2d 1343, 1355 (S.D. Fla. 2008);

Douville v. Casco Bay Island Transit, 1998 A.M.C. 2775, 2781

(D.N.H. 1998); Williams v. Carnival Cruise Lines, Inc., 907 F.

Supp. 403, 406 (S.D. Fla. 1995).11




     11This case does not require us to determine whether Gottshall
counsels against applying the more permissive "relative bystander"
test to general maritime cases. Gottshall, 512 U.S. at 548. That
test allows plaintiffs to recover "for emotional distress brought
on by witnessing the injury or death of a third party (who
typically must be a close relative of the bystander) that is caused
by the defendant's negligence." Id. at 549. Gottshall rejected
the relative bystander test in the context of the FELA, in large
part because "it would be a rare occurrence for a [railroad] worker
to witness during the course of his employment the injury or death
of a close family member." Id. at 556. This reasoning does not
necessarily translate to general maritime law, where "it is not at
all 'unlikely' that a person involved in a maritime accident -- as
opposed to a railroad worker covered by FELA -- would have occasion
to witness the death or serious injury of a close family member."
Stacy, 609 F.3d at 1040 n.1 (Hall, J., dissenting).        For this
reason, there may be a "principled basis" for not extending


                              - 29 -
                  3. The Scope of the Zone of Danger

             Island Transporter next contends that the district court

clearly erred12 in finding that the Sawyers were within the zone

of danger when the construction vehicles tipped and the M/V ISLAND

TRANSPORTER took on a 37-degree list in tumultuous seas.                   A

plaintiff is within the zone of danger if he sustains a physical

impact, or is "placed in immediate risk of physical harm" by a

defendant's    negligent   conduct.     Gottshall, 512 U.S.   at   548.

Plaintiffs    facing   immediate   physical   peril   or    the   reasonable

apprehension thereof are within the zone of danger.               See Metro-

North Commuter R.R. Co. v. Buckley, 521 U.S. 424, 430 (1997)

(noting that the zone of danger cases cited by Gottshall all

involved "a threatened physical contact that caused, or might have

caused, immediate traumatic harm"); Gottshall, 512 U.S. at 555

("The zone of danger test also is consistent with FELA's central

focus on physical perils.").       Indeed, it is oft repeated that "a

near miss may be as frightening as a direct hit."           Gottshall, 512
U.S. at 547 (quoting Richard N. Pearson, Liability to Bystanders

for Negligently Inflicted Emotional Harm -- A Comment on the Nature

of Arbitrary Rules, 34 U. Fla. L. Rev. 477, 488 (1982)).



Gottshall to general maritime relative bystander cases, though we
do not decide that issue here.
     12 Whether a plaintiff was within the zone of danger presents

a fact-dominated mixed question of law and fact, resulting in clear
error review. See Sierra Fria Corp., 127 F.3d at 181 (explaining
that fact-dominated mixed questions are reviewed for clear error).


                                   - 30 -
             Courts   applying   the   test   in   maritime     cases   have

consistently     found    that   plaintiffs   on   board      vessels   that

experience near misses are within the zone of danger.             In Stacy,

for example, the Ninth Circuit held that a fisherman sufficiently

alleged he was in the zone of danger when a ship narrowly avoided

hitting his fishing boat, only to collide with a nearby vessel.
609 F.3d at 1034-37.        Similarly, the plaintiff in In re Clearsky

Shipping Corp. was aboard a docked casino boat as a vessel collided

with a nearby wharf.      No. Civ. 96-4099, 2002 WL 31496659, *1 (E.D.

La. Nov. 7, 2002).       The plaintiff was "obviously in the 'zone of

danger'" as she attempted to exit the casino boat and witnessed

the other vessel coming directly toward her.         Id. at *3.

             In another near-miss case, a class of passengers sued a

cruise line after they experienced a severe storm on their voyage.

Williams, 907 F. Supp. at 404. The court found that the passengers

"[met] the first part of the zone of danger test in that they were

placed in immediate risk of physical impact by [the cruise line's]

conduct."     Id. at 407.     Finally, the case of Hutton v. Norwegian

Cruise Line Ltd. goes beyond a near miss and involves an actual

collision.     144 F. Supp. 2d 1325 (S.D. Fla. 2001).             There, a

proposed class of passengers sued when their cruise ship collided

with another vessel.         Id. at 1326.     The lead plaintiffs were

sleeping in their cabin at the time of the collision, and then

went to their muster (emergency) station, where they saw the other


                                  - 31 -
vessel in flames. Id. The court found that when the ships collided

the lead plaintiffs "were certainly within the zone of danger," as

they "were frightened and were placed in immediate risk of physical

harm by the Defendant's negligent conduct."    Id. at 1328.

          It is fair to characterize the Sawyers' experience on

board the M/V ISLAND TRANSPORTER as involving more immediate peril

than any of the cases summarized above.          They were aboard a

relatively small ferry as it attempted to traverse a sea roiled by

large waves.    Ryan Sawyer was in the cabin of his Mack truck as

its passenger-side wheels lifted off the ground, causing the

vehicle to tip against the vessel's bulwark.     Ross Sawyer watched

as the Mack truck and cement truck tipped with his brother and co-

worker inside their respective cabins.     Both Sawyers reasonably

feared that the vehicles would go overboard, or that the vessel

-- listing significantly to its port -- would capsize.    Given this

series of events, the district court did not clearly err by

determining that the Sawyers were within the zone of danger.

               4. The Physical Consequences Requirement

          The second issue left open by Petition was whether a

plaintiff can recover for NIED under the general maritime law

without showing physical consequences of his emotional distress.

The district court assumed that this requirement applied to the

Sawyers' NIED claims, concluded that the brothers satisfied the

requirement, and awarded each of them $50,000.    Island Transporter


                                - 32 -
contends that the district court clearly erred by finding that the

Sawyers showed physical consequences of their emotional distress,

and argues that the brothers cannot recover damages for NIED absent

such a showing.

             Whether the physical consequences requirement applies to

NIED claims under the general maritime law is a matter of some

disagreement among the federal courts.                  See, e.g., Tassinari v.

Key W. Water Tours, L.C., 480 F. Supp. 2d 1318, 1321-22 (S.D. Fla.

2007) (collecting cases).          As in Petition, this case does not

require us to resolve that issue in the First Circuit. For reasons

that we will explain, it was not clearly erroneous for the district

court   to    conclude    that   the     Sawyers        satisfied    the    physical

consequences requirement.          Given that their NIED claims succeed

regardless    of   whether   the    requirement         applies,    we,     like   the

district court, assume, without deciding, that the requirement

applies in this case.

             The   term   "physical"         in   the    physical        consequences

requirement "is not used in its ordinary sense."                Id. at 269.        Its

meaning includes both consequences of emotional distress that are

traditionally "physical" -- e.g., heart attacks or ulcers -- and

other    conditions       that         are    "susceptible          of     objective

determination."       Id.        For    example,        emotional    distress      may

"physically" manifest as a psychological condition -- i.e., a

nervous disorder or a stress disorder -- so long as the condition


                                       - 33 -
is capable of objective determination.                        See id. (categorizing

psychoneurosis as a "physical" condition); Haught v. Maceluch, 681
F.2d 291, 299 n.9 (5th Cir. 1982) (noting that "physical injury"

extends   to   nervous     disorders,       and       deciding      that   "depression,

nervousness, weight gain, and nightmares" were "sufficient to

constitute     physical     injury"       under       Texas    law).13       Whether    a

particular     condition     falls       within       the    NIED   definition    of    a

"physical"     consequence        presents        a     fact-intensive       question,

requiring case-by-case assessment.                Cf. Atchison, Topeka & Santa

Fe Ry. Co. v. Buell, 480 U.S. 557, 570 (1987) (opining that "broad

pronouncements" in the area of emotional distress claims "may have

to bow to the precise application of developing legal principles

to the particular facts at hand").

             Here,    we   need    not    probe        the    physical     consequences

requirement's outer boundaries.             The district court found that the

Sawyers   experienced       several       symptoms          properly   classified      as

"physical."      It    found      that    Ross        Sawyer    experienced    ongoing

gastrointestinal distress, pain in his limbs, and pain in his

chest.    As to Ryan Sawyer, the district court concluded that he

had a bout of stress-induced shingles accompanied by a high fever

and pain that felt like a heart attack.                  Several courts have found


     13See also Sullivan v. Bos. Gas Co., 605 N.E.2d 805, 808-11
(Mass. 1993); Vance v. Vance, 408 A.2d 728, 733-34 (Md. 1979);
Corso v. Merrill, 406 A.2d 300, 307 (N.H. 1979); Restatement
(Second) of Torts § 436A cmt. c (1965).


                                         - 34 -
that plaintiffs with comparable or lesser symptomology satisfied

the physical consequences requirement.                See, e.g., Whalley v.

Sakura, 804 F.2d 580, 587 (10th Cir. 1986) (finding requirement

satisfied where plaintiff had loss of energy, fatigue, decreased

mobility, sleep disturbance, and significant depression); Doe v.

Trs. of the Univ. of Pa., 270 F. Supp. 3d 799, 828 (E.D. Pa. 2017)

(allowing claim to survive dismissal where plaintiff's alleged

physical consequences consisted of "depression, extreme anxiety,

loss   of   the        ability    to   concentrate,    intense   feelings    of

hopelessness and sadness, and the inability to sleep through the

night"); Terry v. Carnival Corp., 3 F. Supp. 3d 1363, 1370 (S.D.

Fla. 2014) (allowing emotional distress claim to survive summary

judgment where plaintiffs alleged physical consequences in the

form of continuous sleep deprivation and nightmares); Sullivan,
605 N.E.2d at 806, 810 (Mass. 1993) (finding that symptoms such as

sleeplessness, gastrointestinal distress, and nightmares allowed

a   plaintiff     to    survive    summary   judgment).     These   cases   are

consistent with the Restatement (Second) of Torts' position that

"long continued nausea or headaches may amount to physical illness,

which is bodily harm; and even long continued mental disturbance,

as for example in the case of repeated hysterical attacks, or

mental aberration, may be classified by the courts as illness,

notwithstanding their mental character."              Restatement (Second) of

Torts § 436A cmt. c (1965).


                                       - 35 -
            Furthermore, the district court noted that experts for

both parties opined that Ross Sawyer could be diagnosed with Post-

Traumatic Stress Disorder ("PTSD") as a result of the incident.

One of the experts also testified that Ryan Sawyer could be

diagnosed with PTSD.      A PTSD diagnosis with accompanying symptoms

has been found sufficient to satisfy the physical consequences

requirement.     See Walters v. Mintec/Int'l, 758 F.2d 73, 78 (3d

Cir.    1985)   (affirming    emotional      distress    award     in   product

liability case based on PTSD diagnosis, headaches, insomnia, and

nightmares); Sullivan, 605 N.E.2d at 806-07, 810 (finding that

plaintiff with PTSD and related symptoms could proceed to trial on

NIED claim).

            Given   the    substantial       body   of   law     approving    of

comparable symptomologies, it was not clearly erroneous for the

district    court   to   conclude   that     both   brothers   satisfied     the

physical consequences requirement.14




       14
       In reaching this conclusion, we reject Island Transporter's
contention that the district court clearly erred by determining
that the Sawyers' symptoms were caused by the incident, rather
than other work-related stresses, or their investment years
earlier in a Ponzi scheme. We also reject Island Transporter's
assertion that the district court errantly relied on Maine law.
Although the court stated that Maine law does not impose the
physical consequences requirement, it did not ultimately follow
that precedent.


                                    - 36 -
          5. Summary

          In sum, we hold that plaintiffs within the zone of danger

may recover for NIED under the general maritime law.       We also

uphold the district court's findings that the Sawyers were within

the zone of danger, and that they experienced physical consequences

of emotional distress.   Island Transporter does not challenge the

amount of the district court's award.   Accordingly, we affirm the

district court's judgment awarding $50,000 to Ryan Sawyer and

$50,000 to Ross Sawyer for their emotional distress.

                          III. Conclusion

          For the reasons discussed above, we affirm the district

court's finding of negligence, and its award of damages for the

Mack truck, lost profits, and emotional distress.    We vacate the

district court's damages award for the plywood panels, and remand

with instructions to enter judgment consistent with this opinion.

The parties shall bear their own costs on appeal.

          So ordered.




                              - 37 -